356 S.W.2d 848 (1962)
TEXAS DEPARTMENT OF PUBLIC SAFETY, Appellant,
v.
Billy Van WILLIAMS, Appellee.
No. 3712.
Court of Civil Appeals of Texas, Eastland.
April 20, 1962.
Rehearing Denied May 18, 1962.
Charles J. Lieck, Jr., Dist. Atty., Edward E. DeWees, Jr., Asst. Dist. Atty., San Antonio, for appellant.
Stateson, Deane & Ward, San Antonio, for appellee.
COLLINGS, Justice.
The Texas Department of Public Safety brought suit in the corporation court of the City of San Antonio against Billy Van Williams to have him adjudged an habitual violator of the traffic laws under Article 6687b, Section 22, Vernon's Ann.Tex.Civ. St. At a hearing in the corporation court Williams was found to be an habitual violator of such laws by reason of having had four different traffic law convictions within a twelve months' period. Williams appealed to the County Court at Law Number 2 of Bexar County and after a hearing that court held that his payment of the four fines shown by the evidence did not constitute him an habitual violator under the statute because it was found by the court that two of the cases in which he had paid fines were not convictions. The Texas Department of Public Safety has appealed.
The evidence shows that two of the four convictions alleged against appellee Williams were based upon payment of fines by him by mail in cases in which he did not make an appearance either in person or by an attorney in the court which assessed the fine. We cannot agree with appellant's contention that proof of payment of a fine by mail in a misdemeanor case shows a conviction. Mooneyhan v. Benedict, Tex.Civ. App., 284 S.W.2d 741; Article 518, Vernon's Ann.C.C.P. For the reasons stated the evidence would not have sustained a finding that Williams was convicted of *849 four different violations of the traffic laws within a period of twelve months. The trial court properly found that proof of the payment of such fines by mail did not show convictions, and that the State failed to establish its charge that Williams was an habitual violator of the traffic laws.
The judgment is affirmed.